NO. 12-15-00004-CV

                           IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

RON SEALE, INDIVIDUALLY AND AS                   §      APPEAL FROM THE
THE REPRESENTATIVE OF THE
ESTATE OF CLARA LAVINIA SEALE,
APPELLANT
                                                 §      COUNTY COURT AT LAW
V.

HORACE TRUETT SEALE AND
WIFE, NAN SEALE,                                 §      VAN ZANDT COUNTY, TEXAS
APPELLEES

                                   MEMORANDUM OPINION
          Ron Seale, individually and as the representative of the estate of Clara Lavinia Seale,
appeals the trial court’s dismissal of his suit against Horace Truett Seale and Nan Seale. We
affirm.


                                          BACKGROUND
          Ron Seale, individually and as representative of the estate of Clara Lavinia Seale, his
mother, filed suit against his brother and sister-in-law, Horace Truett Seale and Nan Seale. He
asserted that his mother’s estate is the owner in fee simple of certain real property in Van Zandt
County that was wrongfully deeded to Defendants in 1999 by their father. Ron requested the
court to declare that Defendants have no right to the real property, or alternatively, declare the
specific nature and value of any interest they have and that they be held to account to the estate
for rents and profits received from the property. The trial court granted Defendants’ motion to
dismiss based on lack of jurisdiction.
                                            JURISDICTION
        In his sole issue, Ron contends the trial court erred in dismissing his suit for want of
jurisdiction.   He argues that this is a declaratory judgment action in which he seeks an
interpretation of a deed to determine its validity. He asserts that the Van Zandt County Court at
Law has jurisdiction over this suit because his petition does not raise the issues of title or
recovery of land.
        A person interested under a deed may have questions of construction or validity
determined by a court. TEX. CIV. PRAC. & REM. CODE ANN. § 37.004(a) (West 2015). If
resolution of a dispute does not require a determination of which party held title at a particular
time, the dispute can properly be raised in a declaratory judgment action. I-10 Colony, Inc. v.
Lee, 393 S.W.3d 467, 475 (Tex. App.—Houston [14th Dist.] 2012, pet. denied). However, when
title to real property is at issue in a suit, trespass to try title is the exclusive remedy. TEX. PROP.
CODE ANN. § 22.001(a) (West 2014).
        In his petition, Ron claimed that his mother’s estate owns the land at issue and, although
Defendants possess the land, they have no right or title to the property. He asked the court to
construe a 1999 instrument signed by his father that purportedly conveyed the land to Defendants
and to declare that Defendants have no right to the property, at law or in equity. Alternatively,
he asked the court to declare the specific nature and value of any interest Defendants have in the
property.
        Ron filed a notice of lis pendens in this case stating that “[t]he action seeks to establish
title to the real property the subject of this suit; to obtain a declaratory judgment that determines
the interest of the heirs in the property and to seek partition of that interest.” In spite of his
claims to the contrary, Ron is asking for an adjudication of title to the real property. He wants
the county court at law to declare that title is in his mother’s estate.
        The County Court at Law of Van Zandt County is a statutory county court. TEX. GOV’T
CODE ANN. § 25.2361 (West Supp. 2014). A statutory county court has the same jurisdiction as
a constitutional county court. TEX. GOV’T CODE ANN. § 25.0003(a) (West Supp. 2014). A
county court does not have jurisdiction in a suit for the recovery of land. TEX. GOV’T CODE
ANN. § 26.043(8) (West 2004). The Van Zandt County Court at Law has concurrent jurisdiction
with the district court in certain enumerated matters. TEX. GOV’T CODE ANN. § 25.2362 (West
Supp. 2014). Recovery of land is not among those matters. A statutory county court has no



                                                   2
jurisdiction over cases in which the gist of the plaintiff’s claim is an adjudication of title, even if
the judgment sought does not include an express grant of relief with respect to title. See Merit
Mgmt. Partners I, L.P. v. Noelke, 266 S.W.3d 637, 647 (Tex. App.—Austin 2008, no pet.).
Accordingly, because Ron’s cause of action is a suit for the recovery of land, the Van Zandt
County Court at Law does not have jurisdiction over the cause of action. We overrule Ron’s sole
issue.


                                                  DISPOSITION
         Having overruled Ron’s sole issue, we affirm the trial court’s order of dismissal.

                                                                   BRIAN HOYLE
                                                                      Justice

Opinion delivered July 22, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          3
                                     COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                             JUDGMENT

                                               JULY 22, 2015


                                           NO. 12-15-00004-CV


                  RON SEALE, INDIVIDUALLY AND AS THE
          REPRESENTATIVE OF THE ESTATE OF CLARA LAVINIA SEALE,
                                Appellant
                                   V.
               HORACE TRUETT SEALE AND WIFE, NAN SEALE,
                                Appellees


                                  Appeal from the County Court at Law
                          of Van Zandt County, Texas (Tr.Ct.No. CV04637)


                      THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
order of dismissal.

                      It is therefore ORDERED, ADJUDGED and DECREED that the order of
dismissal of the court below be in all things affirmed, and that all costs of this appeal are
hereby adjudged against the appellant, RON SEALE, for which execution may issue, and that
the decision be certified to the court below for observance.
                      Brian Hoyle, Justice.
                      Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.